    Case 1:21-cv-21553-MGC Document 1-2 Entered on FLSD Docket 04/22/2021 Page 1 of 4
Filing # 123051122 E-Filed 03/13/2021 05:03:56 PM                                                   EXHIBIT A




                        IN THE CIRCUIT COURT OF•THE 11TH JUDICIAL CIRCUIT
                             IN AND FOR MIAMI-DADE COUNTY,FLORIDA
                                GENERAL JURISDICTION DIVISION

        VIVIAN VANCE,
                  Plaintiff
        VS.
                                                                      CASE NO.:

        TARGET CORPORATION,
                 Defendant.

                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               The Plaintiff, VIVIAN VANCE , by and through the undersigned counsel, hereby sues
        the
        Defendant, TARGET CORPORATION and alleges:
                                                 JURISDICTION
               1.      This is an action for damages which exceeds Thirty Thousand Dollars
        ($30,000.00)
        exclusive of interest and costs, and otherwise within this Court's jurisdictional limits.
                                                     PARTIES
               2.      At all times material hereto, the Plaintiff, VIVIAN VANCE, was and is a resident
        of Miami-Dade County, Florida, and is otherwise sui juris.
               3.      At all times material hereto, the Defendant, TARGET CORPORATION, is a
        foreign corporation registered in Minnesota who operate a retail business in Miami-Dade
        County, Florida, at the time ofthe incident alleged herein.


                                                      VENUE
               4.      Venue is proper in this County in that the Defendant does business in Miami-
        Dade
        County, Florida, and/or all of the acts complained of herein occurred in Miami-Dade County,
        Florida.

                                          GENERAL ALLEGATIONS




                                                          1
Case 1:21-cv-21553-MGC Document 1-2 Entered on FLSD Docket 04/22/2021 Page 2 of 4
                                                                                            EXHIBIT A



           5.      That on or about May 26, 2018, the Plaintiff, VIVIAN VANCE, was a business
   invitee of the Defendant, TARGET CORPORATION's, premises located at or near 20500 SW
   112 Avenue, Miami,FL 33189.
                   COUNT I - NEGLIGENCE CLAIM AGAINST TARGET STORE
           6.     Plaintiff re-alleges and restates the allegations in paragraphs 1 through 5 as if
   fully
   set forth herein.
           7.     That at all times material hereto, and specifically on May 6, 2018, Defendant,
   TARGET CORPORATION,owned, managed, controlled, operated, and/or maintained the
   premises located at 20500 SW 112 Avenue, Miami. FL 33189, in Miami-Dade County, Florida.
           8      That on or about May 16, 2018, the Plaintiff, VIVIAN VANCE,was lawfully in
   Defendant, TARGET CORPORATION's,premises when she slipped and fell on a liquid
   substance, believed to be liquid detergent or other similar liquid substance, causing her to sustain
   severe and permanent injuries.
           9.      That the Defendant owed to its business invitees a duty to provide a reasonably
   safe environment.
           10.    That the Defendant, its agents, servants or employees, breached its duty owed to
   the Plaintiff by negligently maintaining its premises in the following manner:
           a.     By failing to maintain the floor of the premises in a reasonably safe condition, to
           wit, allowing liquids such as liquid detergent and/or other similar substances to
           accumulate on the floor, and to prevent dangerous conditions from occurring; and/or
           b.     By failing to warn of the dangerous condition that existed at the time of the
           Plaintiffs incident; and/or
           c.      Failing to place barricades, wet floor signs, or other marking devices utilized to
           alert customers such as the Plaintiff of the dangerous condition that existed at the time of
           Plaintiffs incident; and/or
           d.     By failing to remove said liquid detergent or other similar liquid substance from
           the floor ofthe premises; and/or
           e.     By failing to correct the hazardous condition of the premises when the Defendant
           knew or should have known that the general public visits said premises and specifically.
           the Plaintiff herein; and/or


                                                    2
Case 1:21-cv-21553-MGC Document 1-2 Entered on FLSD Docket 04/22/2021 Page 3 of 4
                                                                                               EXHIBIT A



            f.      Was otherwise negligent in the,care, maintenance, and upkeep of the premises,
            and specifically by allowing a liquid detergent and/or a similar liquid substance to be left
            on the floor of the premises so as to cause the Plaintiffs injury.
            1 1.   That the Defendant knew or in the exercise of reasonable care should have known
   of the existence of the hazardous and dangerous condition which constituted a dangerous
   condition to the Plaintiff and the condition had existed for a sufficient length of time that the
   Defendant knew or should have known of the condition and could have easily remedied it;
   and/or
            12.       That the hazardous and dangerous condition, which constituted a dangerous
   condition to the Plaintiff, occurred with such frequency that owner should have known of its
   existence.
            13.    As a direct and proximate result of the aforementioned negligence of the
   Defendant,
   TARGET CORPORATION, the Plaintiff, VIVIAN VANCE, slipped on a liquid substance
   and/or
   a similar liquid substance that had accumulated on the floor and sustained severe, grievous and
   permanent injuries, physical and mental pain and suffering, disability, physical impairment,
   disfigurement, mental anguish, inconvenience, loss of capacity for the enjoyment of life, loss of
   earnings and impairment of earning capacity and/or permanent aggravation of a pre-existing
   condition, and further incurred hospital bills, medical bills, and/or other bills as a result of said
   injuries; said injuries are either permanent or continuing in their nature and the Plaintiff,
   VIVIAN VANCE will suffer the losses into the future.


            WHEREFORE, Plaintiff, VIVIAN VANCE, hereby demands judgment for damages,
   costs
   and interest from the Defendant, TARGET CORPORATION,together with whatever other relief
   the Court deems just and appropriate.


                                      DEMAND FOR JURY TRIAL
            The Plaintiff VIVIAN VANCE,hereby demands trial by jury of all issues so triable as a
   matter of right.


                                                      3
Case 1:21-cv-21553-MGC Document 1-2 Entered on FLSD Docket 04/22/2021 Page 4 of 4
                                                                    EXHIBIT A




   Dated: February 16, 2021


                                    THE BROWN LAW GROUP LLC

                              By:    Is/Vincent T Brown
                                    VINCENT T BROWN
                                    Florida Bar No.956279
                                    847 NW 119th Suite 202
                                    North Miami,Florida 33168
                                    vtblaw@bellsouth.net
                                    Telephone:(305)688-7500
                                    Facsimile:(305)688-7501
